People v Morris (2016 NY Slip Op 08183)





People v Morris


2016 NY Slip Op 08183


Decided on December 6, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 6, 2016

Richter, J.P., Manzanet-Daniels, Feinman, Kapnick, Gesmer, JJ.


2407 4358/10

[*1]The People of the State of New York, Respondent,
vTasheem Morris, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Allen Fallek of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Andrew E. Seewald of counsel), for respondent.

Judgment, Supreme Court, New York County (Daniel P. Conviser, J.), rendered April 29, 2014, as amended June 12, 2014, convicting defendant, after a jury trial, of murder in the second degree and two counts of criminal possession of a weapon in the second degree, and sentencing him to an aggregate term of 20 years to life, unanimously affirmed.
Even though the court should have excluded evidence that, during a phone conversation shortly before the homicide, the victim told his brother that defendant had stared at him, causing him to fear that something bad was going to happen, the error was harmless (see People v Crimmins , 36 NY2d 230 [1975]). There was overwhelming evidence of defendant's guilt, and other
evidence established both the fact of the "staring" incident and the antagonism between defendant and the victim that provided a motive for the crime.
We perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 6, 2016
CLERK